

117 HR 2079 IH: Eliminating the Provider Relief Fund Tax Penalties Act of 2021
U.S. House of Representatives
2021-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2079IN THE HOUSE OF REPRESENTATIVESMarch 19, 2021Mrs. Axne (for herself, Mr. Fitzpatrick, and Mr. Dunn) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo provide that CARES Act Provider Relief Fund payments are not includible in gross income, and for other purposes. 
1.Short titleThis Act may be cited as the Eliminating the Provider Relief Fund Tax Penalties Act of 2021.  2.CARES Act Provider Relief Fund payments excluded from gross income (a)In generalFor purposes of the Internal Revenue Code of 1986, any CARES Act Provider Relief Fund payment shall not be included in the gross income of the recipient of such payment. 
(b)Clarification of treatment of certain expensesFor purposes of the Internal Revenue Code of 1986 and notwithstanding any other provision of law, any deduction and the basis of any property shall be determined without regard to whether any amount is excluded from gross income under subsection (a). (c)CARES Act Provider Relief Fund paymentFor purposes of this section, the term CARES Act Provider Relief Fund payment means any grant or similar assistance provided by the Secretary of Health and Human Services under the CARES Act Provider Relief Fund program (including any amounts made available to carry out such program by the Paycheck Protection Program and Health Care Enhancement Act, the Consolidated Appropriations Act, 2021, or any other provision of law enacted after the date of the enactment of such Acts). 
(d)Effective dateThe provisions of this section shall apply to taxable years ending after the date of the enactment of the CARES Act. 